DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 4, 5, 6, 7, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, and 1, respectively, of U.S. Patent No. 10,401,376. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 3, 4, 5, 6, 7, and 1 of the patent recite all the structure of claims 1, 2, 3, 4, 5, 6, 7, and 8, of the instant application, respectively, as outlined in the below table:

Instant Application SN 16/510,656
Patent No. U.S. 10,401,376
1.  An air data sensing line-replaceable unit (LRU) comprising:
at least one pressure sensor; and
1. An air data sensing line-replaceable unit (LRU) comprising: at least one pressure sensor, 
at least one probe or port coupled to the at least one pressure sensor;
more than one probe or port coupled to the at least one pressure sensor, 

wherein the more than one probe or port conduits air located outside the air data sensing LRU and outside the aircraft to the at least one pressure sensor, and 
wherein the at least one probe or port and the at least one pressure sensor are connected to each other by a permanent connection;
wherein the more than one probe or port and the at least one pressure sensor are connected to each other by a permanent connection, 
wherein the at least one pressure sensor converts the air that the at least one probe
or port conduits to the at least one pressure sensor into an analog signal;
wherein the at least one pressure sensor is configured to generate an analog electrical signal, 
wherein the at least one pressure sensor is coupled to an electronic system LRU
that is separate from the air data sensing LRU, 
wherein the at least one pressure sensor is coupled to an electronic system LRU that is separate from the air data sensing LRU 
wherein the at least one pressure sensor is
configured to communicate the analog signal to the electronic system LRU, 
wherein the at least one pressure sensor is configured to communicate the analog electrical signal to the electronic system LRU, 
wherein the electronic system LRU is configured to convert the analog signal to a digital signal.
wherein the electronic system LRU is configured to convert the analog electrical signal to a digital signal.


2. The air data sensing LRU of claim 1, wherein the at least one probe or port
comprises at least one of the following: one or more static ports, one or more pitot tubes,
one or more pitot-static tubes, or one or more angle-of-attack vanes.
2. The air data sensing LRU of claim 1, wherein the more than one probe or port comprises at least one of the following: one or more static ports, one or more pitot tubes, one or more pitot-static tubes, or one or more angle-of-attack vanes.


3. The air data sensing LRU of claim l, wherein the permanent connection is a weld.
3. The air data sensing LRU of claim 1, wherein the permanent connection is a weld. 


4. The air data sensing LRU of claim l, wherein the permanent connection is a bond.
4. The air data sensing LRU of claim 1, wherein the permanent connection is a bond. 


5. The air data sensing LRU of claim 1, wherein the permanent connection is a braze.
5. The air data sensing LRU of claim 1, wherein the permanent connection is a braze. 


6. The air data sensing LRU of claim l, wherein the at least one electronic system
LRU comprises an air data module.
6. The air data sensing LRU of claim 1, wherein the at least one electronic system LRU comprises an air data module, 


7 The air data sensing LRU of claim 1, wherein the at least one electronic system
LRU comprises an air data computer.
7. The air data sensing LRU of claim 1, wherein the at least one electronic system LRU comprises an air data computer, 


8. The air data sensing LRU of claim 1, wherein the air data sensing LRU is located
in an aircraft.
(claim 1) wherein the air data sensing LRU is configured to be coupled to an aircraft, 
wherein the at least one pressure sensor is . . . positioned within the aircraft,


Claims 9, 11, 12, and 13  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 14, 15, and 16 of U.S. Patent No. 10,401,376 in view of Agami et al. (US 2007/0107510). 
The patent recites all the structure of claims 9, 11, 12, and 13 of the instant application, as outlined in the below table, except for the electronic system LRU being an air data module. Agami et al. disclose the recited air data module an air data inertial reference unit or modular avionics unit as recited (as outlined in the below table). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Agami et al. with the system recited by the Patent for the advantage of converting the data sensed by the pressure sensor to flight-useful information.

Instant Application SN 16/510,656
10,401,376 in view of Agami et al.
9. A system comprising:
an air data sensing line-replaceable unit (LRU) comprising:
at least one probe or port;
13. A system comprising: an air data sensing line-replaceable unit (LRU) coupled to an aircraft, the air data sensing LRU comprising: more than one probe or port, and 
at least one pressure sensor;
at least one pressure sensor, 
wherein the at least one probe or port conduits air outside the
system to the at least one pressure sensor;
wherein the more than one probe or port conduits air outside the air data sensing LRU and outside the aircraft to the at least one pressure sensor, 
wherein the at least one pressure sensor converts the air that the at
least one probe or port conduits to the at least one pressure sensor into an
analog signal; and
wherein the at least one pressure sensor converts the air into an analog electrical signal, and 
wherein the at least one probe or port and the at least one pressure
sensor are connected to each other by a permanent connection;
wherein the more than one probe or port and the at least one pressure sensor are connected to each other by a permanent connection, 
an electronic system LRU coupled to the air data sensing LRU, wherein
the electronic system LRU is separate from the air data sensing LRU;
an electronic system coupled to the air data sensing LRU, wherein the electronic system is separate from the air data sensing LRU 
wherein the electronic system LRU is configured to receive the analog signal from the at least one pressure sensor; and
wherein the electronic system is configured to receive the analog electrical signal from the at least one pressure sensor, and 
wherein the electronic system LRU is an air data module,
Agami et al. disclose a probe connected with a pressure sensor by a permanent connection and further including an electronic system LRU (part of microprocessor 504) which has an air data module (as disclosed in paragraph [0032] of Agami et al. which converts the incoming pressure sensor data into digital signals)
wherein the air data module is configured to convert the analog signal into a digital
signal; and
wherein the electronic system is configured to convert the analog electrical signal into a digital signal; 
an air data inertial reference unit or a modular avionics unit, 
and an air data inertial reference unit coupled to the electronic system, 
wherein the air data module is coupled to at least one of the air data inertial reference unit or the modular
avionics unit, 
Agami et al.: the microprocessor 504 also includes an air data inertial reference unit or modular avionics unit since it is capable of calculating the angle of attack as describe in paragraph [0036] of Agami et al.),
wherein the air data inertial reference unit or the modular avionics unit converts the digital signal to at least one of the following: an altitude of the air data sensing LRU, an airspeed of the air data sensing LRU, or an angle of attack of the air data sensing LRU.
wherein the air data inertial reference unit converts the digital signal to at least one of the following: an altitude of the air data sensing LRU, an airspeed of the air data sensing LRU, or an angle of attack of the air data sensing LRU.


11. The system of claim 9, wherein the permanent connection is a weld.
14. The system of claim 13, wherein the permanent connection is a weld. 


12. The system of claim 9, wherein the pem1anent connection is a bond.
    15. The system of claim 13, wherein the permanent connection is a bond. 


13. The system of claim 9, wherein the permanent connection is a braze.
    16. The system of claim 13, wherein the permanent connection is a braze. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agami et al. (US 2007/0107510).  
With respect to claim 1, Agami et al. disclose an air data sensing line-replaceable unit (LRU) comprising: 
at least one pressure sensor 471; and 
at least one probe or port 401 coupled to the at least one pressure sensor 471 (as shown in Fig. 4d of Agami et al.); 
wherein the at least one probe or port conduits air located outside the air data sensing LRU to the at least one pressure sensor 473 (via passageway 430; Agami eta l., paragraph [0028]); and 
wherein the at least one probe or port 401 and the at least one pressure sensor 471 are connected to each other by a permanent connection (probe 401 and pressures sensor 471 are assembled together as single unit 400); and
wherein the at least one pressure sensor 471 converts the air that the at least one probe or port conduits to the at least one pressure sensor into an analog signal (as indicated by the connection between pressures sensors and analog multiplexer 502 as shown in Fig. 5 of Agami et al.).
The last paragraph of claim 1 is directed to an electronic system LRU that is coupled to the at least one pressure sensor but is separate from the air data sensing LRU. Since claim 1 is directed only to the air data sensing LRU, the claim is interpreted as not requiring the electron system LRU. Instead, recitations regarding the electronic system LRU are considered as statement of intended use. The structure disclosed by Agami et al. is capable of being used in such a manner (i.e. coupled to an electronic system LRU as described). 
With respect to claim 2, Agami et al. disclose that the at least one probe or port 401 comprises at least one of the following one or more pitot tubes (Agami et al., paragraph [0059]). 
With respect to claim 6, this claim only recites further limitations of the at least one electronic system LRU. As mentioned above, the at least one electronic system LRU is not included in the claimed subject matter. The air data sensing LRU disclosed by Agami et al. could be used with an air data module as recited in claim 6. 
With respect to claim 7, this claim only recites further limitations of the at least one electronic system LRU. As mentioned above, the at least one electronic system LRU is not included in the claimed subject matter. The air data sensing LRU disclosed by Agami et al. could be used with an air data computer as recited in claim 7. 
With respect to claim 8, the recitation that the air data sensing LRU is located in an aircraft only recites the desired environment that the air data sensing LRU is to be used in. It does not actually recite any further limitations of the air data sensing LRU itself. Regardless, Agami et al. teach that the air data sensing LRU is located in an aircraft (“fuselage of a plane,” Agami et al., paragraph [0024]). 
With respect to claim 9, Agami et al. disclose a system comprising: 
an air data sensing line-replaceable unit (LRU) 401,471 comprising: 
at least one probe or port 401; 
at least one pressure sensor 471; 
wherein the at least one probe or port 401 conduits air outside the system to the at least one pressure sensor (via passageway 430; Agami eta l., paragraph [0028]); 
wherein the at least one pressure sensor 471 converts the air that the at least one probe or port conduits to the at least one pressure sensor into an analog signal (as indicated by the connection between pressures sensors and analog multiplexer 502 as shown in Fig. 5 of Agami et al.); and 
wherein the at least one probe or port and the at least one pressure sensor are connected to each other by a permanent connection (probe 401 and pressures sensor 471 are assembled together as single unit 400); 
an electronic system LRU (part of microprocessor 504) coupled to the air data sensing LRU 401,471, wherein the electronic system LRU is separate from the air data sensing LRU (microprocessor 504 is located on circuit boards 471 separate from pressures sensor 471 and probe 401 as shown in Fig. 4d of Agami et al.); 
wherein the electronic system LRU is configured to receive the signal from the at least one pressure sensor 471 (as indicated in Fig. 5 of Agami et al.); and 
wherein the electronic system LRU is an air data module (microprocessor 504 converts the incoming analog signals to digital signals, Agami, paragraph [0032]);
wherein the air data module 504 is configured to convert the analog signal into a digital signal (“This exemplary microprocessor is capable of addressing up to 64 KB of external RAM, with on-board 24-bit sigma delta analog to digital converter (ADC),” Agami et al., paragraph [0032]); and 
an air data inertial reference unit or a modular avionics unit (another portion of microprocessor 504), wherein the air data module is coupled to at least one of the air data inertial reference unit or the modular avionics unit (the microprocessor 504 also includes an air data inertial reference unit or modular avionics unit since it is capable of calculating the angle of attack as describe in paragraph [0036] of Agami et al.), 
wherein the air data inertial reference unit or the modular avionics unit converts the digital signal to at least one of the following: an altitude of the air data sensing LRU, an airspeed of the air data sensing LRU, or an angle of attack of the air data sensing LRU (“Temperature data are processed by the software stored in microcontroller 504 to output the angle of attack,” Agami et al., paragraph [0036]).
	With respect to claim 10, Agami et al. disclose that the system include a least one pitot tube (while the disclosed probe looks somewhat different from a standard pitot tube, the probe disclosed by Agami et al. includes all the same features as a pitot tube). 
With respect to claim 14, the recitation that the system is located in an aircraft only recites the desired environment that the system is to be used in. It does not actually recite any further limitations of the system itself. Regardless, Agami et al. teach that the system is located in an aircraft (“fuselage of a plane,” Agami et al., paragraph [0024]). 


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DuPuis et al. (US 2008/0143569).
With respect to claim 1, DuPuis et al. disclose an air data sensing line-replaceable unit (LRU) comprising: 
at least one pressure sensor 202; and 
at least one probe or port 108 coupled to the at least one pressure sensor 202 (via hybrid substrate 106); 
wherein the at least one probe or port 108 conduits air located outside the air data sensing LRU to the at least one pressure sensor 202 (DuPuis et al., paragraph [0020]); and 
wherein the at least one probe or port 108 and the at least one pressure sensor 202 are connected to each other by a permanent connection (the sensor is located within sensor cover 112 and probe 108 which are welded together;  DuPuis et al., paragraph [0118]); and
wherein the at least one pressure sensor 471 converts the air that the at least one probe or port conduits to the at least one pressure sensor into an analog signal (“The sensor circuits 200-1, 200-2 are each configured . . . to supply an analog sensor signal representative of the associated physical parameter [e.g., pressure and temperature]”).
The last paragraph of claim 1 is directed to an electronic system LRU that is coupled to the at least one pressure sensor but is separate from the air data sensing LRU. Since claim 1 is directed only to the air data sensing LRU, the claim is interpreted as not requiring the electron system LRU. Instead, recitations regarding the electronic system LRU are considered as statement of intended use. The structure disclosed by DuPuis et al. is capable of being used in such a manner (i.e. coupled to an electronic system LRU as described). 
With respect to claim 3, DuPuis et al. disclose that the permanent connection is a weld (DuPuis et al., paragraph [0018]). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Agami et al. (US 2007/0107510), as applied to claim 1 above, and further in view of Slakhorst et al. (US 2014/0076057).
With respect to claims 4 and 12, Agami et al. disclose the claimed air data sensing LRU or system except that they are silent on what the permanent connection is. However, Slakhorst et al. teach bonding a port to a pressure sensor via an epoxy bond (Slakhorst et al., paragraph [0018]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the teaching of Slakhorst el al. with the combination disclosed by Agami et al., because bonding is commonly used in the art, as taught by Slakhorst et al., and therefore would have been obvious to try since it would have simply been once choice from a finite number of identified, predictable solutions, with a reasonable expectation of success.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Agami et al. (US 2007/0107510), as applied to claim 1 above, and further in view of Haywood (US 2015/0082893).
With respect to claims 5 and 13, Agami et al. disclose the claimed air data sensing LRU or system except that they are silent on the type of permanent connection. However, Haywood teach brazing a brazed permanent connection for connecting a pressure sensor 52 to a sensor mount 40 (Haywood, paragraph [0027], lines 108). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the teaching of Haywood with air data sensing LRU disclosed by Agami et al. because brazing is commonly used in the art, as taught by Haywood, and therefore would have been obvious to try since it would have simply been once choice from a finite number of identified, predictable solutions, with a reasonable expectation of success.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Agami et al. (US 2007/0107510), as applied to claim 9 above, and further in view of DuPuis et al. (US 2008/0143569).
With respect to claim 11, Agami et al. disclose the claimed system except that they are silent on the type of permanent connection. However, DuPuis et al. teach a weld as a permanent connection between at least one probe or port 108 and at least one pressure sensor 202 (as shown in Figs. 1 and 2 of DuPuis et al. and paragraph [0018]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of DuPuis et al. with the system disclosed by Agami et al. because welding is commonly used in the art, as taught by DuPuis et al., and therefore would have been obvious to try since it would have simply been once choice from a finite number of identified, predictable solutions, with a reasonable expectation of success.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	




/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        March 8, 2021